DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 20170350598 A1) in view of Patel (US 20170298884 A1).
Regarding claim 1
	Boardman discloses a fuel delivery system (fuel nozzle 70 in Fig 2) for a combustor (26) of a gas turbine engine (Fig 1), the fuel delivery system comprising:
a primary fuel (centerbody circuit 121 to egress a fuel, this fuel is construed as the primary fuel, Fig 4, Para 0047);
a secondary fuel (fuel injection circuit 112, this fuel is construed as the secondary fuel, Fig 4, Para 0046);
a swirler (swirler assembly 104, 102, and 130, Fig 4, Para 0041) configured to produce a main flame (swirler 104 mixes air with fuel from outlet 110 to produce a flame, construed as the main flame) within a combustion chamber (62) of the combustor (26);
a fuel nozzle (100 Fig 4) configured to produce a pilot flame (fuel injected from outlet 124 to mix with air to produce a flame, Para 0047, construed as the pilot flame) within the combustion chamber (62) of the combustor (26), 
wherein the fuel nozzle (100) comprises a nozzle outlet (124, Para 0047) that is located proximate to an end (130) of the swirler (swirler assembly 104, 102, and 130), the end of the swirler being located at an inlet (97) of the combustor (26), wherein the end of the swirler is an axially aftmost end of the swirler (end 130 is the aftmost end of swirler assembly 104/102/130) with respect to a centerline (101) of the combustion chamber (62), the fuel nozzle outlet (124) is axially inline with an end wall (inline with end wall of portion 130, annotated in Fig 4) of the swirler, wherein the end wall extends along a radial direction (radial wall of portion 130 annotated in Fig 4) with respect to the centerline;
a primary fuel line (121) fluidly connecting the primary fuel to the fuel nozzle (100); and
a secondary fuel line (112) fluidly connecting the secondary fuel to the swirler (104).

    PNG
    media_image1.png
    528
    1030
    media_image1.png
    Greyscale

Boardman is silent on a primary fuel tank configured to store the primary fuel;
a secondary fuel tank configured to store the secondary fuel.
However, Patel teaches a fuel delivery system comprising different fuel circuits (20, 22, 24 Fig 1), each fuel being stored in individual tanks (each fuel 20, 22, 24 being stored separately in a chamber, construed as a tank, Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store the primary fuel and the secondary fuel in Boardman in individual tanks being a primary fuel tank and a secondary fuel tank, as suggested and taught by Patel, in order to separately and conveniently store the various fuels for use in a plurality of fuel circuits during engine operation.
Regarding claim 11
	Boardman discloses a method of delivery fuel (fuel nozzle 70 in Fig 2) to a combustor (26) of a gas turbine engine (Fig 1), the method comprising:
a primary fuel (centerbody circuit 121 to egress a fuel, this fuel is construed as the primary fuel, Fig 4, Para 0047);
a secondary fuel (fuel injection circuit 112, construed as the secondary fuel, Fig 4, Para 0046);
producing, using a swirler (swirler assembly 104, 102, and 130, Fig 4, Para 0041), a main flame (swirler 104 mixes air with fuel from outlet 110 to produce a flame, construed as the main flame) within a combustion chamber (62) of the combustor (26);
producing, using a fuel nozzle (100 Fig 4), a pilot flame (fuel injected from outlet 124 to mix with air to produce a flame, Para 0047, construed as the pilot flame) within the combustion chamber (62) of the combustor (26), 
wherein the fuel nozzle (100) comprises a nozzle outlet (124) that is located proximate to an end (130) of the swirler (swirler assembly 104/102/130), the end of the swirler being located at an inlet (97) of the combustor (26), wherein the end of the swirler is an axially aftmost end of the swirler (end 130 is the downstream-most end of swirler assembly 104/102/130) with respect to a centerline (101) of the combustion chamber (62), the fuel nozzle outlet (124) is axially inline with an end wall (inline with end wall of portion 130 annotated in Fig 4) of the swirler, wherein the end wall extends along a radial direction (radial wall of portion 130 annotated in Fig 4) with respect to the centerline;
conveying, using a primary fuel line (121), the primary fuel to the fuel nozzle (100); and
conveying, using a secondary fuel line (112), the secondary fuel to the swirler (104).

    PNG
    media_image1.png
    528
    1030
    media_image1.png
    Greyscale

Boardman is silent on storing the primary fuel in a primary fuel tank;
storing the secondary fuel in a secondary fuel tank.
However, Patel teaches a fuel delivery method comprising different fuel circuits (20, 22, 24 Fig 1), each fuel being stored in individual tanks (each fuel 20, 22, 24 being stored separately in a chamber, construed as a tank, Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store the primary fuel and the secondary fuel in Boardman in individual tanks being a primary fuel tank and a secondary fuel tank, as suggested and taught by Patel, in order to separately and conveniently store the various fuels for use in a plurality of fuel circuits during engine operation.





Allowable Subject Matter
Claim(s) 2-10 and 12-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claims 2 and 12, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a fuel delivery system comprising, among other features, 
a secondary fuel pilot line to connect or convey the secondary fuel from the secondary fuel tank to the fuel nozzle; and 
a pilot fuel selection valve to adjust a flow of the primary fuel or the secondary fuel to the fuel nozzle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741